In a habeas corpus proceeding, the petitioner appeals from a judgment of the Supreme Court, Westchester County (Donovan, J.), entered June 15, 1988, which, after a hearing, dismissed the writ.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The petitioner has been released from custody, and is, therefore, not entitled to the extraordinary relief of habeas corpus (see, People ex rel. Julio v Walters, 58 NY2d 881; People ex rel. Wilder v Markley, 26 NY2d 648; People ex rel. Owens v Sullivan, 128 AD2d 572; People ex rel. Lublin v New York State Div. of Parole, 128 AD2d 746; People ex rel. Kitchen v Sullivan, 121 AD2d 415). Sullivan, J. P. Harwood, Balletta and Rosenblatt, JJ., concur.